Citation Nr: 9930636	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-24 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased original disability rating 
for service-connected residuals of patellar realignment, 
right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased original disability rating 
for service-connected residuals of patellar realignment, left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted claims by the veteran 
seeking entitlement to service connection for right and left 
knee disorders, assigning a 10 percent disability rating for 
each disability.

In the RO's June 1996 decision, it also denied, inter alia, 
entitlement to service connection for asthma and headaches.  
The veteran properly appealed the denial of those issues.  
However, service connection was subsequently granted for both 
asthma and headaches, pursuant to a February 1998 rating 
decision.  Therefore, those issues are not before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's right and left knee disabilities involve 
chondromalacia and are status post patella realignment.  They 
are objectively manifested by range of motion of 0 to 130 
degrees, tenderness to palpation, patella grind, and mild 
crepitation. Subjective complaints consist of pain and 
occasional swelling, stiffness, and a giving-way sensation.

3.  Functional limitations due to the bilateral knee 
disability consist of an inability to run, jog, kneel, squat, 
or perform deep knee bends.  There is pain on the extremes of 
motion.

4.  Ankylosis, recurrent subluxation or lateral instability, 
dislocated cartilage, knee extension limited to 15 degrees, 
knee flexion limited to 30 degrees, or malunion of the tibia 
and fibula of either knee is not shown by the medical 
evidence.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of patellar 
realignment, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107  (West 1991); 38 C.F.R. §§  4.40, 4.45, 
4.71(a), Part 4, Diagnostic Codes 5256-5263  (1999).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of patellar 
realignment, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107  (West 1991); 38 C.F.R. §§  4.40, 4.45, 
4.71(a), Part 4, Diagnostic Codes 5256-5263  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because she has established service connection for 
left and right knee disorders and has appealed the initial 
grant of less than complete benefits.  See Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995) (where a veteran appeals the RO's 
initial assignment of a rating, for a service-connected 
disorder, that constitutes less than a complete grant of 
benefits permitted under the rating schedule, he has 
established a well-grounded claim).  

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided a recent VA examination.  She has not 
indicated that there is any other relevant evidence available 
but not yet of record.  Overall, the Board finds that no 
further assistance is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998) (Rating Schedule).  It must be noted 
that the pyramiding of various diagnoses of the same 
disability is prohibited.  38 C.F.R. § 4.14  (1998).  Where 
there is a question as to which of two evaluations under a 
specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In addition, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (formerly 
Court of Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's service medical records are voluminous.  In 
essence, they indicate that the veteran had no knee defects 
upon entering active duty, according to a February 1976 
induction medical examination report.  Outpatient reports 
show that she first complained of knee pain in March 1983.  
The pain had been of approximately 1 week duration.  Medical 
history was negative for any trauma or injuries.  X-rays were 
within normal limits.  Physical examination was normal.  
Assessment was chondromalacia.  The veteran was provided 
Motrin.  Records show repeated treatment for bilateral knee 
pain, diagnosed as chondromalacia, through October 1983.  An 
October 1983 surgical report indicates that she underwent 
surgical left patellar realignment.

In November 1983, the veteran underwent Medical Board 
proceedings.  The report of the Medical Board reflects that 
she had left patellar malalignment.  Symptoms consisted of a 
long history of bilateral knee pain, worse on the left, which 
was exacerbated by prolonged squatting, climbing, sitting, 
and standing.  Physical examination revealed full range of 
motion of the left knee with no effusion, but with moderate 
patellofemoral crepitus.  There was markedly decreased 
quadriceps tone on the left, but no instability of the knee.  
The veteran also underwent a modified Elmsley Triot procedure 
of her left knee in order to move the patellar tendon 
medially.  Conclusion was that she was fit for limited duty.

Outpatient records show intermittent treatment for bilateral 
knee pain, worse on the right, from 1983 to 1987.  The 
veteran underwent right patellar realignment on or about 
March 1987.  Another surgical procedure was performed in 
March 1988, whereby two surgical staples were removed from 
her left knee.  Retained surgical hardware was removed from 
her right knee in September 1988.

Service medical records show no complaints of knee pain from 
approximately 1989 to 1993.  A July 1993 induction medical 
examination report indicates that the veteran had chronic 
bilateral knee pain status post patellar realignment, but 
that it was not limiting or disabling.  She was determined to 
be qualified for full duty.

Complaints of knee pain resumed in November 1994.  A December 
1994 record shows a diagnosis of right knee tendinitis.  A 
January 1995 physical therapy record indicates that she had 
continued improvement.

A June 1995 Medical Board report indicates that the veteran 
had subluxating bilateral patellae that were not improving 
with conservative and operative treatment.  Her pain was 
worse.  She was unable to run, jog, walk, or perform 
activities of daily living.  Physical therapy had not 
provided relief.  Physical examination revealed well-healed 
post surgical scars.  Range of motion was 0 to 130 degrees.  
There was positive patellofemoral crepitus and grind.  X-rays 
were normal.  It was concluded that the veteran was no longer 
fit for duty.

A September 1995 retirement medical report and report of 
medical history indicate that the veteran retired from active 
duty with subluxating patellae causing knee pain.

Subsequent to service, a March 1996 VA examination report 
shows subjective complaints of "on and off" pain, swelling, 
stiffness, and giving-out of the knees.  Physical examination 
revealed minimal swelling of the knees, with no gross 
deformity or instability.  Range of motion was 0 to 120 
degrees.  X-rays were within normal limits, except for 
changes compatible with patellar realignment at the knees.  
Diagnosis was status post bilateral patellar realignment with 
residual pain.

A January 1998 VA examination report reiterates the medical 
history of the veteran's knees.  It also notes that she had 
pain, intermittent swelling, and crepitation of the knees.  
There was no specific locking or giving-way.  Deep knee 
bending, squatting, and kneeling were "essentially taboo," 
as per her report.  Stairs were also painful.  The veteran 
had knee braces, but rarely wore them.  Humidity, rain, and 
cold made her symptoms worse.  She took no medications on a 
regular basis.  Physical examination revealed a slight left 
antalgic gait.  There was no evidence of infection and no 
obvious effusion.  The right knee had some tenderness to 
palpation, positive patella grind, and a negative patella J 
sign.  There was mild crepitation, but no instability to 
stress testing.  It appeared that the patella interacted 
normally with extension and flexion.  Range of motion was 0 
to 130 degrees.  Examination of the left knee was similar to 
that of the right.  There was no effusion, tenderness, or 
instability.  There was positive patella grind.  Range of 
motion was 0 to 130 degrees, with pain on the extremes of 
motion of both knees.  X-rays were unremarkable, except for 
some residual surgical hardware, possibly representing prongs 
of a bone staple on the left.  Impression was chondromalacia 
of the patella, bilateral knees, symptoms worse on the left.

No medical treatment for the veteran's knees is seen from the 
time of her retirement from service in 1995 to the present.

III.  Analysis

The veteran contends, in essence, that she is entitled to 
increased disability ratings for her right and left knee 
disabilities.

Initially, the Board must determine the probative weight to 
be accorded the medical evidence of record.  In this regard, 
it finds that all of the medical evidence is credible. 

Disabilities involving the knee and leg are rated under 
Diagnostic Codes 5256 through 5263 of the Rating Schedule.  
In this case, the veteran's bilateral knee disability, i.e. 
chondromalacia status post bilateral patella realignment, is 
not specifically enumerated in the Rating Schedule.  
Therefore, it is rated according to a closely related 
disability.  38 C.F.R. § 4.20  (1999) ("When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.").

Currently, the veteran's knee disabilities are rated under 
Diagnostic Code 5257, indicating a rating based on lateral 
instability and recurrent subluxation.  38 C.F.R. §  4.27, 
4.71a, Diagnostic Code 5257 (1999). Diagnostic Code 5257 
provides for a 10 percent disability rating for a "slight" 
disability, a 20 percent rating for a "moderate" 
disability, and a 30 percent maximum rating for a "severe" 
disability involving instability or recurrent subluxation.  
Id.  In this case, the medical evidence most recently shows 
that her knees had no instability on stress testing.  
Although the veteran complained of occasional giving-way of 
the knees, the medical evidence indicates that there was no 
specific locking or giving-way.  Further, no instability of 
the knees is shown by the both the 1996 and 1998 VA 
examination reports.  The veteran has braces for her knees, 
but they are employed to alleviate symptoms of pain, not 
instability.  In any event, they are rarely used.  From the 
above evidence, the Board must conclude that the veteran's 
knees do not have "moderate" instability, as is required 
for a disability rating in excess of 10 percent under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 
5257  (1999).  No evidence provides a basis for that 
classification.

Diagnostic Codes 5260 and 5261 pertain to limitation of knee 
flexion and extension motion, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261  (1999). Diagnostic Code 
5260 pertains to limitation of flexion motion.  It authorizes 
a noncompensable rating for flexion limited to 60 degrees, a 
10 percent rating for flexion limited to 45 degrees, and a 20 
percent rating for flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260  (1998). Diagnostic Code 5261 
authorizes a 10 percent disability rating for knee extension 
limited to 10 degrees, and a 20 percent disability rating for 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261  (1999).  In this case, none of the 
medical evidence shows that the veteran's right or left knee 
had flexion limited to 30 degrees or extension limited to 15 
degrees.  In fact, results of range of motion testing have 
consistently shown full extension with flexion limited to 120 
or 130 degrees.  Most recently, range of motion was 0 to 130 
degrees.  Therefore, a rating in excess of 10 percent is not 
authorized under either Diagnostic Code 5260 or 5261, based 
on the medical evidence.

As indicated above, the medical evidence in this case, with 
nothing more, would only entitle the veteran to a 
noncompensable (0 percent) disability rating under Diagnostic 
Code 5260, for limitation of flexion motion.  However, in 
addition to considering objective medical evidence, the Board 
also must consider the "functional loss" caused by the 
veteran's right and left knee disorders.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Here, the veteran stated that she 
occasionally had pain on motion, and the 1998 VA examination 
reflects that she had pain on the extremes of range of motion 
testing.  Moreover, that report indicates that, as per her 
reporting, deep knee bending, squatting, and kneeling were 
"taboo."  Less recently, the 1995 Medical Board report 
reflects that she was unable to run, jog, walk, or perform 
activities of daily living due to her knee problems.  The 
1996 VA report shows that, according to the veteran, her 
symptoms also involved swelling and stiffness in the knees, 
albeit only "on and off."  Overall, the Board finds that 
the functional loss caused by her service-connected right and 
left knee disabilities is significant.  Although a 10 percent 
disability rating is not warranted pursuant to Diagnostic 
Code 5260 based on objectively measured limitation of range 
of motion, the Board finds that the current 10 percent rating 
may be justified based on functional impairment.  Her overall 
disability is worse than contemplated by her objectively-
noted flexion of 130 degrees.  As a result, her current 10 
percent rating can be justified based on functional loss.

At the same time, the Board concludes that a rating in excess 
of 10 percent is clearly not warranted.  The veteran does not 
have objective manifestations or functional impairment 
closely resembling the level of disability caused by having 
flexion limited to 30 degrees, nor of extension limited to 15 
degrees or "moderate" instability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261  (1999).  Her main symptom 
is subjective complaints of pain.  No effusion, swelling, or 
instability were noted in the 1998 VA examination report.  
There is no gross deformity.  The recent medical evidence 
shows no medical treatment for her knee problems.  The Board 
acknowledges that the veteran's left knee disorder is 
apparently worse than her right.  However, even that knee 
does not have the objective manifestations, nor functional 
impairment, warranting a disability rating in excess of 10 
percent.

In light of the above, a disability rating in excess of 10 
percent for residuals of patellar realignment, right and left 
knee, is not warranted.

The Board notes that the veteran appealed the initial rating 
for her service-connected bilateral knee disability.  
Therefore, in determining whether an increased disability 
rating is warranted, the Board must consider not only whether 
she is currently entitled to a disability rating in excess of 
10 percent rating for either of her knee disorders, but also 
whether entitlement to a disability rating in excess of 10 
percent was warranted at any time during the pendency of the 
appeal, even if only temporarily.  See Fenderson v. West, 12 
Vet. App. 119, 126 (separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings) (citations omitted); see 
38 C.F.R. §§ 3.400, 3.500  (1999).  Here, the Board finds no 
evidence that the veteran's left or right knee disorders 
warranted a disability rating in excess of 10 percent at any 
time during the pendency of this appeal, even if only 
temporarily.  No evidence since the time of her appeal shows 
the requisite degree of instability, limitation of range of 
motion, or other pathology.  In addition, there is no 
indication of functional loss that would warrant a higher 
rating.  As stated above, the record contains no evidence of 
any medical treatment for her knees since service.  Thus, her 
disability is not entitled to a "staged rating."  Id.

In light of the above, the Board must deny the veteran's 
claim.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b) (West 
1991).


                                                                            
(CONTINUED ON NEXT PAGE)


ORDER

An increased original disability rating for service-connected 
residuals of patellar realignment, right knee, is denied.

An increased original disability rating for service-connected 
residuals of patellar realignment, left knee, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

